department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-6737-98 uilc internal_revenue_service national_office field_service_advice number release date memorandum for from deborah a butler assistant chief_counsel cc dom fs subject valid sec_338 election this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company x old target company new target company company b company c year year year year year date date date date date date date date date date date date day b day c month month month month bbb schedule b b c d b c d shareholder b shareholder c preparer g ccc state c state e state g state h city d dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej dollar_figurek dollar_figurem dollar_figuren dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figurebb dollar_figurecc issue s whether company x and the shareholders of old target company made a valid joint election under sec_338 and sec_1_338_h_10_-1 regarding company x's year stock acquisition of old target company whether the old target company properly made a retroactive election under sec_338 and sec_1_338_i_-1 to apply the provisions of sec_338 if company x and old target company's shareholders did not make a valid joint election under sec_338 and old target company did not make a valid retroactive election to apply the provisions of sec_338 as required by sec_338 whether they substantially complied with the provisions of sec_1_338_h_10_-1 and sec_1_338_i_-1 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and the regulations thereunder conclusions company x and the shareholders of old target company did not make a valid joint election under sec_338 and sec_1 h - d regarding company x's year stock acquisition of old target company the old target company never made a retroactive election under sec_338 and sec_1_338_i_-1 to apply the provisions of sec_338 company x and old target company's shareholders did not make a valid joint election under sec_338 nor substantially comply with the provisions of sec_1_338_h_10_-1 and old target company did not make a valid retroactive election under sec_338 to apply the provisions of sec_338 nor substantially comply with the provisions of sec_1_338_i_-1 facts the transactions on date company x an bbb acquired b of the common_stock of old target company an electing s_corporation thereafter on date company x merged with company b a wholly owned subsidiary of company c with company b surviving summary company x the purchasing_corporation contends that it entered into a valid joint election under sec_338 with the shareholders of a target s_corporation old target company if there was a valid joint election under sec_338 old target company the old target would be required to recognize gain on the deemed sale of its assets as old target company was an s_corporation any gain_or_loss recognition would pass through to the shareholders if a valid sec_2date will be the date used for purposes of this field_service_advice several dates on or about date were referenced to as the date company x acquired b of the common_stock of old target company b forms 8023-a executed by the b old target company shareholders indicate date a day b is the date of the acquisition other materials submitted to this office indicate the date could have been date or as indicated in the incoming memorandum date h joint election was made no gain_or_loss would be recognized from the sale of old target company’s stock company x as the purchasing_corporation would have obtained a stepped up basis in new target company’s assets in the facts before us however the amount_realized from the deemed sale of old target company’s assets as reported on its final return has a dollar_figurek difference when compared to the basis of these assets on the return for the purchasing_corporation and new target company’s return company x received a stepped up basis of dollar_figurek without old target company recognizing income which would be passed on to the shareholders from the deemed sale of assets as required under sec_338 this discrepancy resulted in a significant loss of revenue to the government the tax years of old target company and its shareholders who should have recognized income on the deemed sale of the assets are closed the service takes the position that the joint election was invalid prior to date an s_corporation could not be a target in a sec_338 joint election final regulations issued on date provided that an s_corporation could be a target in a sec_338 election the final regulations also permitted a target s_corporation to retroactively apply the provisions of sec_338 to transactions such as the in the facts before us after date and before date as long as it complied with the provisions of sec_1_338_i_-1 without complying with the retroactive provisions of sec_1_338_i_-1 old target company could not have retroactively made a valid sec_338 election if there was not a valid sec_338 election the sale of the old target company’s stock was a stock sale new target company company x and its subsidiaries including new target company since company x filed a consolidated_return would have received a carryover_basis rather than a stepped up basis in all of the assets of new target company resulting in a lower basis in the assets of new target company than claimed3 therefore company x should not have received a step up in basis in the new target company’s assets as a result the service is seeking a dollar_figures adjustment as the potential tax_deficiency against company x and company c resulting from this denial of basis to new target company 3the adjustment results from the disallowance of amortization associated with the sec_338 election to step up company x’s basis in new target company’s assets old target company’s date form_1120s u s income_tax return for an s_corporation old target company a state e corporation headquartered in city d filed its final return form_1120s for the year ending date the return was signed and dated by shareholder b on date and by the preparer preparer g on date old target company’s return did not include a form_8023 elections under sec_338 for corporations making qualified_stock purchases nor did it reflect a deemed sale of assets resulting from the date acquisition by company x4 after old target company’s form_1120s return was filed company b who was seeking to acquire company x approached company x to negotiate whether a stepped up basis for old target company’s assets could be achieved through a retroactive joint election under sec_338 as company b and company x were seeking to merge company b sought after a stepped up basis in new target company’s assets as part of the merger agreement entered into between company b and company x in month year it was agreed upon that company x and old target company would enter into a joint sec_338 election company x paid dollar_figurez to the former shareholders of old target company to make the joint sec_338 election dollar_figurecc each to shareholder b and shareholder c the election for application of sec_338 was executed on b forms a on date the forms 8023-a were attached to company x’s return old target company did not do the following old target company never amended its form_1120s for date to reflect the gain on the deemed sale of assets under sec_338 old target company never amended its return to include the form 8023-a there is no evidence that either old target company or company x issued forms to old target company's shareholders to reflect the deemed liquidation and old target company never attached a statement to its final return or an amended_return indicating that as an s_corporation it was retroactively applying the regulations pursuant to sec_1_338_i_-1 company x’s day c year form_1120 u s_corporation income_tax return 4according to the revenue_agent the joint sec_338 election was made subsequent to the filing of old target company’s return 5the service has not ascertained whether the s_corporation shareholders reported the dollar_figurez cid cid cid company x filed its consolidated_year return form_1120 on date attached to this return were b forms 8023-a corporate qualified_stock purchases- revised as of may the form 8023-a’s were dated date and signed separately by old target company's b shareholders old target company’s shareholders and by company x's president each form included a statement setting forth the total consideration paid_by company x old target company's liabilities assumed by company x and the fair_market_value of old target company's assets the forms 8023-a reflected a higher sales_price for old target company than what was reported in old target company’s form_1120s however old target company’s form_1120s was not amended to reflect the joint election made under sec_338 or disclose the higher value of old target company’s assets over what was reported on old target company’s return election form never filed with service_center the original form 8023-a was never filed with the internal_revenue_service center where the federal_income_tax return that includes the deemed sale gain is or will be filed the service_center where the target and or shareholders of the old target company filed their income_tax returns the only forms 8023-a filed were as attachments to company x’s return the form 8023-a filing_requirements are discussed in more detail below the old target company audit old target company's forms 1120s for year and date were examined by the state g district in year during the audit the examination_division made adjustments to both returns for issues unrelated to the sec_338 election and the deemed sale of assets at that time old target company's representative preparer g provided the examining agent with a copy of an amended schedule_k-1 for shareholder c reflecting his distributive_share of the deemed sale of old target company's assets 6shareholder b and shareholder c owned c and d percent respectively of old target company's common_stock on the acquisition_date the signature line on form 8023-a states the following under penalties of perjury i declare that i am authorized to make the sec_338 election on line on behalf of the common parent or selling group the selling affiliate or s_corporation shareholder as discussed more fully below shareholder c included the dollar_figuret gain reflected on this amended schedule_k-1 on his original year form_1040 filed on date however an amended schedule_k-1 was not offered for shareholder b at that time presumably because he had already filed his year return which had not included any gain on a deemed sale of old target company's assets according to preparer g shareholder b did not file an amended year return because the tax effect of reporting his distributive_share of the gain on the deemed sale would approximate the gain realized on the actual sale of his old target company stock preparer g also provided the examining agent with copies of old target company's workpapers reflecting the deemed sale of assets and the shareholders' respective distributive shares of that gain the workpapers submitted to the examining agent who audited old target company reflect a deemed sale price for the old target company stock of dollar_figurec computed as follows total_proceeds assumed_liabilities total dollar_figureh7 dollar_figuref dollar_figurec in its books however company x inconsistently computed its adjusted_grossed-up_basis agub in old target company's assets at dollar_figureb based on the following cash paid preferred_stock issued liabilities assumed agub dollar_figurej dollar_figurem dollar_figured dollar_figureb the difference between company x's agub and the amount used by old target company as the deemed sale price is attributable to different values placed by old target company and company x on i the company x preferred_stock received by old target company's b shareholders and ii the amount of old target company's liabilities assumed by company x 7this figure equals cash of dollar_figurej and dollar_figurex worth of company x convertible preferred_stock these differences are summarized below preferred_stock - difference per company x's books per old target company's books dollar_figurem - dollar_figurex liabilities assumed - per company x's books per old target company's books total difference dollar_figured - dollar_figuref dollar_figureq dollar_figurew dollar_figurek shareholder b’s day c year form_1040 on his year form_1040 filed on date shareholder b reported a dollar_figureu gain on the actual sale of his old target company stock to company x but did not report any portion of his distributive_share of the gain on the deemed sale of old target company's assets according to the examination team the gain reported by shareholder b was understated because the amount_realized was based on the shareholder b's share of the dollar_figurec deemed sale price rather than the dollar_figureb used by company x shareholder b never filed an amended_return to report the gain on the deemed sale although his distribution was reflected in old target company's workpapers submitted to the revenue_agent during the audit of old target company's returns shareholder b never filed an amended_return despite the fact that the form 8023-a shareholder b completed on date and jointly signed by company x and old target company’s shareholders disclosed a higher value of old target company’s assets than originally reported on old target company’s 1120s and thus consequently on shareholder b’s individual tax_return shareholder c’s day c year form_1040 conversely shareholder c reported a gain on the deemed sale of old target company's assets of dollar_figuret and a dollar_figurebb loss on the sale of his old target company stockdollar_figure as previously noted the dollar_figuret was reflected on an amended schedule_k-1 prepared before shareholder c filed his original return however shareholder c 8on his year schedule d shareholder b reported an amount_realized of dollar_figuren and an adjusted_basis of dollar_figurev resulting in a capital_gain of dollar_figureu 9as noted below the gain on the shareholders' sale of the their old target company stock is ignored for federal_income_tax purposes 10the loss is computed based on an amount_realized and adjusted_basis of dollar_figurer and dollar_figurep respectively computed both the liquidating_distribution and the capital_loss based on the lesser deemed sale price as opposed to the higher agub used by company x company x has never adequately explained the reason for the significant difference between the agub used by company x and the deemed sale price in old target company's workpapersdollar_figure in any event the inconsistent treatment by company x and old target company resulted in a substantial tax loss to the government as noted above company x computed its deductions using the higher agub while the b shareholders computed their gain and loss stemming from their sale of stock using the lower deemed sale price the irs is now unable to adjust the shareholders' year returns because the three-year statute_of_limitations under sec_6501 has already expired for each individual for that year law and analysi sec_1 company x did not make a valid election under sec_338 relating to its year stock acquisition of old target company sec_338 sec_338 a allows a corporation the purchasing_corporation that acquires the stock of another corporation the target_corporation in a qualified_stock_purchase to elect to have the target corporation's assets take a value based on the amount_paid by the purchasing_corporation for the target corporation's stock a qualified_stock_purchase is any transaction or a series of transactions which takes place during a 12-month_period in which the purchasing_corporation acquire sec_80 percent of the stock of the target_corporation sec_338 provides that under regulations prescribed by the secretary an election may be made under which the target_corporation recognizes gain_or_loss on the sale of its stock as if it sold all of its assets in a single transaction if a valid sec_338 election is made no gain_or_loss will be recognized on stock sold or exchanged in the transaction by the target's shareholder see sec_1_338_h_10_-1 e 11the shareholders' allocable share of these proceeds are summarized as follows shareholder b shareholder c x x c d dollar_figuren dollar_figurer dollar_figureh sec_338 was added to the code by sec_224 of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 a purchaser of a target’s stock in a qualified_stock_purchase benefits from a stepped up basis in a sec_338 election a sec_338 election results in a single level of tax imposed on the deemed asset sale it is the target s corporation’s shareholders who must incur the tax_liability as a result of the sec_338 election see sec_1_338_h_10_-1 sec_338 requires in connection with a sec_338 election that the purchasing_corporation and common parent of a target_corporation furnish to the secretary as provided for by the regulations the following information i the amount of the purchase_price allocated under subsection b to goodwill or going_concern_value and ii any modification of the amount described in clause i and iii any other information as the secretary deems necessary to carry out the provisions of this paragraph application of sec_338 for an s_corporation under the authority granted by sec_338 the secretary issued proposed_regulations under sec_338 on date see 1992_1_cb_1000 final regulations were adopted on date t d 1994_1_cb_89 the stock acquisition in this case occurred on date the proposed_regulations did not allow for a sec_338 election for a target s_corporation the final regulations provide that a sec_338 election can be made if a target_corporation is an s_corporation immediately before the acquisition_date see sec_1_338_h_10_-1 the preamble to treasury_decision states that the final regulations also provide that a sec_338 election may be made if t target is an s_corporation immediately before the acquisition_date the deemed sale gain is reported on t's final s_corporation return and therefore is taken into account under sec_1366 and sec_1367 in determining a t shareholder's basis in the t stock and resulting gain_or_loss on the deemed liquidation of t the sec_338 election must be made jointly by p and the t shareholders the instructions to the revised form_8023 will provide more guidance on making the election joint election sec_1_338_h_10_-1 requires a sec_338 election be made by both the purchasing_corporation and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions to the form also the election must be made not later than the 15th day of the 9th month beginning after the month in which the acquisition_date occurs once a sec_338 election is made it is irrevocable sec_1_338_h_10_-1 form_8023 elections under sec_338 for corporations making qualified_stock purchases and form 8023-a corporate qualified_stock purchases during the years in question including the period during which old target company and its shareholders could have filed amended returns there were several versions of the form form_8023 revised as of november form 8023-a revised as of may and form_8023 revised as of september form_8023 revised as of november and form 8023-a revised as of may coexisted for a period of time13 form_8023 revised as of september replaced form 8023-a revised as of may see announcement date form_8023 revised as of november the instructions to form_8023 revised as of november state that the purchasing_corporation and the selling group if a joint election is made under sec_338 files form_8023 to make this election or other elections including subelections under sec_338 and the related regulations according to the instructions the form_8023 must be filed by the fifteenth day of the ninth month after the month in which the acquisition_date occurred the form_8023 should be filed with the district_director attention chief of examination for 13announcement date clarified that form_8023 corporate qualified_stock_purchase elections was replaced by form 8023-a corporate qualified_stock purchases the announcement stated that generally form_8023 applied to acquisitions of control of another corporation occurring before date and form 8023-a should be used to report such acquisitions occurring after date the internal_revenue_district where the principal_place_of_business in which the purchasing_corporation is located form 8023-a revised as of may the instructions to the form 8023-a provide as follows if a sec_338 is made for a target form 8023-a must be filed jointly by the purchasing_corporation and the s_corporation shareholders the instructions further provide that to make a sec_338 election for the target_corporation file form 8023-a with the internal_revenue_service center where the federal_income_tax return that includes the deemed sale gain is or will be filed ie in the instant case this would appear to be the service_center where the target b shareholders of the old target company filed their income_tax returns also the instructions state that the form 8023-a must be attached to the final income_tax return for the old target and the first return of the new target whether or not a sec_338 election is made for the target the purchasing_corporation must attach form 8023-a to its federal_income_tax return for the tax_year that includes the acquisition_date according to page of the form 8023-a instructions revised as of may if a sec_338 joint election is made for the target_corporation a schedule must emphasis added be attached listing the amount of a the consideration paid for the target stock in the qualified_stock_purchase and b the liabilities of the target_corporation on the acquisition_date the instructions also state that in addition the schedule should describe any other relevant items and list the aggregate fair_market_value by class of the class ii and class_iii_assets of the target_corporation on the acquisition_date the instructions also require disclosure of each intangible amortizable class iii asset specifying its fair_market_value and useful_life form_8023 revised as of september form_8023 revised as of september replaced form 8023-a revised as of may there are minor technical differences between form_8023 revised as of september and form 8023-a revised as of may a valid sec_338 election was not made in this case as company x old target company and old target company’s shareholders did not comply with the simultaneous joint election requirements provided in the regulations and instructions to form 8023-a sec_1_338_h_10_-1 requires that a 14the joint sec_338 election was made on the form 8023-a in month of year and such election was not contemplated before that date sec_338 election be made in accordance with the instructions to form company x never filed the original form 8023-a revised as of may as required by the instructions and sec_1_338_h_10_-1 according to the form 8023-a revised as of may instructions the form had to file form 8023-a with the internal_revenue_service center where the federal_income_tax return that includes the deemed sale gain is or will be filed company x merely attached the forms 8023-a revised as of may to its return for its day c year year end return as filed on date the completed form 8023-a a d page document including the schedules should have been sent as a stand alone document to the service_center where the federal tax_return that includes the deemed sale gain is or will be filed the final 1120s return for old target’s company and or its shareholders company x the purchasing_corporation only met the requirement of attaching a copy of the form 8023-a to its own return merely attaching the original form 8023-a as part of the voluminous purchasing corporation’s return instead of sending it as a stand alone document to the correct service_center will not suffice to place the government on notice that an election was made old target company did not amend its return to reflect the consequences of a joint deemed sale election under sec_338 sec_1_338_h_10_-1 sec_1 old target company return never included a deemed sale election form 8023-a or any similar statement with any return sec_1 h - d company x claims it has an additional dollar_figurek stepped up basis in the assets of new target company based on an excess_amount of sales_price which old target company’s s_corporation shareholders never included as taxable gain neither old target company nor shareholder b amended their returns even when they were aware of the dollar_figurek sales_price discrepancy utilized by old target company and company x in calculating the new target company’s assets both s_corporation shareholders were aware of the discrepancies as early as date and maybe sec_1_338_h_10_-1 states that a sec_338 election is made jointly by p and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions to the form the sec_338 election must be made not later than the 15th day of the 9th month beginning after the month in which the acquisition_date occurs cid cid cid sooner when they signed the forms 8023-a that were attached to company x’s return filed c days later more specifically old target company’s work papers and consequently old target company’s form_1120s filed in month of year and shareholder b’s form_1040 filed in month of year reflect that the consideration paid_by company x for old target company was dollar_figureh also old target company’s work papers disclose dollar_figuref of old target company liabilities as assumed by company x however the mandatory schedule attached to the form 8023-a for electing sec_338 as completed by shareholder b on date disclosed that company x paid old target company consideration worth dollar_figureg therefore shareholder b had knowledge that the consideration paid as reported on the form 8023-a differed by dollar_figureq dollar_figureg less dollar_figureh when compared with old target company’s form_1120s also old target company’s liabilities assumed by company x on the acquisition_date are disclosed as dollar_figuree on the form 8023-a shareholder b therefore had knowledge that the liabilities as reported on the form 8023-a differed by dollar_figurey dollar_figuree less dollar_figuref when compared with old target company’s form 1120s17 shareholder b never amended the form_1120s nor attached the form 8023-a to reflect any differences18 without the attached form 8023-a to an amended form_1120s the service would likely have had difficulty in knowing that a joint sec_338 election was made when it audited old target company’s return no action was ever taken to make certain the original form 8023-a was filed with the internal_revenue_service center where the federal_income_tax return that includes the deemed sale gain is or will be filed had these requirements been met the service would have been placed on notice of the sec_338 election also old target company’s representative was aware of the joint deemed sale election but never bothered to amend old target company’s return or make certain an amended k-1 was issued to shareholder b to accurately reflect the joint deemed_election 16shareholder b signed old target company’s form_1120s 17company x’s financial statements indicated that it assumed dollar_figured of old target company’s liabilities which when compared with old target company’s work papers for the transaction disclose dollar_figuref of assumed_liabilities shareholder b knew of a discrepancy in the amount of the assumed_liabilities as disclosed on old target company’s 1120s and the form 8023-a when he signed the form 8023-a 18shareholder c also completed a separate form 8023-a on date although unnecessary which was attached to company x’s return the reason the joint election rules under sec_338 and sec_338 are required is to prevent exactly what has transpired in this case the service should not be positioned where it cannot identify whether a retroactive joint election has been made the joint election on form 8023-a as required under sec_338 and amended_return if necessary enables the service to identify whether the parties reported and utilized the same sales_price in determining the proper amount of deemed gain recognized by old target company and thus its shareholders and in determining the purchase_price basis agub used by the new target company to calculate the basis of the assets acquired here a significant loss of tax revenues has occurred because of company x’s and old target company’s shareholders failure to correctly execute a joint election the old target company never made a retroactive election under sec_338 and sec_1_338_i_-1 to apply the provisions of sec_338 the date transaction occurred after date and before date prior to date an s_corporation could not be a target in a sec_338 joint election final regulations issued on date provided that an s_corporation could be a target in a sec_338 election the final regulations also permitted a target s_corporation to retroactively apply the provisions of sec_338 to transactions such as the in the facts before us after date and before date19 without complying with the provisions of sec_1_338_i_-1 old target company could not have a sec_338 election on date the old target company filed its final return and did not elect to retroactively apply sec_338 company b and company x later sought to obtain a stepped up basis in old target company’s assets with a sec_338 election company x after old target company’s return was filed approached the old target company’s shareholders and offered to pay them dollar_figurez for making this election despite receiving dollar_figurez old target company’s return was never amended to reflect a sec_338 election nor was a statement attached as required in sec_1_338_i_-1 to indicate they were retroactively applying the relevant provisions under sec_338 for the transaction in question because the date transaction occurred between date and date 19according to sec_1_338_i_-1 a target with an acquisition_date on or after date and before date may apply sec_1_338-1 through 338-4t h b -1 and h -1 by including a statement with its return including an amended_return for the period that includes the acquisition_date to the effect that it is applying all of these sections pursuant to sec_1_338_i_-1 the old target company was required to amend its return and include a statement indicating it was retroactively applying the provisions of sec_338 by sec_1_338_i_-1 old target company’s final return did not include a retroactive statement required under sec_1_338_i_-1 to apply the sec_338 joint election the old target company’s return has no remarks inclusions notes or attachments indicating it was retroactively applying the provisions of sec_338 - the return only reflects that there was only a deemed stock sale and not a deemed asset sale old target company had the opportunity to amend its return and attach the retroactive statement as required under sec_1_338_i_-1 to its return the opportunity for old target company to amend its return and include the statement implementing the retroactive statement under sec_1_338_i_-1 closed when the period for amending its return for its final year closed old target company chose not to do so failure to comply with the provisions of sec_1_338_i_-1 prevents the old target company from retroactively implementing sec_338 company x and old target company's shareholders did not make a valid joint election under sec_338 nor substantially comply with the provisions of sec_1_338_h_10_-1 and old target company did not make a valid retroactive election under sec_338 to apply the provisions of sec_338 nor substantially comply with the provisions of sec_1_338_i_-1 courts apply the doctrine_of substantial compliance where taxpayers fail to properly adhere to the requirements of making an election the critical question is whether the requirements for making an election relate to the substance or the essence of the statute if the requirements of the election relate to the substance or essence of the statute strict adherence to all of the statutory and regulatory requirements is a precondition to an effective election if the requirements of an election are procedural or directory in that they are not of the essence of the thing to be done they may be fulfilled by substantial if not strict compliance see 61_tc_5 acq 1979_2_cb_1 taxpayer failed to attach corporate minutes to the tax_return therefore the substantial compliance doctrine can be used only to correct minor procedural errors see 74_tc_458 acq 1981_2_cb_2 taxpayer filed required form but failed to include certain information there are no reported cases addressing substantial compliance for sec_338 elections in 743_f2d_781 ca-11 the eleventh circuit held that where a taxpayer failed to file form_5006 guideline_class life system to its tax_return pursuant to the regulations and failed to check the appropriate box on schedule g of its corporate tax_return to substantiate the election it was precluded from using the method_of_depreciation claimed by the taxpayer the court held that an essential purpose of the election is furthered by a clear manifestation to the government of the taxpayer’s election unequivocal election without an unequivocal joint sec_338 election by the parties involved including among other provisions requirements that mandate the form 8023-a be attached to the returns impacted by such elections taxpayers have the opportunity to back in and out of elections to the government’s detriment it is impossible to determine from old target company’s return that a joint sec_338 election was made as a result of old target company's failure to amend its return attach a form 8023-a to its final amended_return and attach a statement to the return indicating it was retroactively applying the sec_338 election pursuant to sec_1_338_i_-1 as well as company x’s failure to make the appropriate stand alone election by sending it to the service_center where the federal tax_return where the deemed sale is filed as opposed to merely attaching it to its voluminous return the government was placed at a significant disadvantage specifically the service had no way of knowing that there was an election under sec_338 and sec_1_338_i_-1 or that it should examine the returns of the b shareholders or that of the purchasing_corporation which would have disclosed the inconsistency between the deemed sale price and agub used by old target company and new target company respectively consequently company x was able to step-up its basis in new target company's assets by an additional dollar_figurek while both shareholder b and shareholder c computed gain using the lesser deemed sale price reflected in old target company's workpapers consequences of failing to make a joint election a factor in ascertaining whether an election provision must be literally complied with is the consequence of noncompliance see 67_tc_736 acq in result 1979_2_cb_2 without the prerequisite filing_requirements for a joint election under the regulations and the instructions to form 8023-a the service is hindered in its ability to identify corporations and shareholders engaged in sec_338 joint elections and sec_1_338_i_-1 retroactive elections the prerequisites for a sec_338 election must be strictly complied with especially the required filing of the original form 8023-a with the internal_revenue_service center where the federal_income_tax return that includes the deemed sale gain is or will be filed requiring form 8023-a to be attached to the old target’s amended_return the prerequisites of sec_1_338_i_-1 requiring the old target to attach a statement to its amended_return indicating retroactive application of the treasury regulations under the sec_338 must be strictly complied with in this case no action was ever taken to do any of the three above listed requirements the reason why these rules are in place can be demonstrated by what has occurred in this case not even an audit of the old target’s return for the year in question will uncover that a sec_338 joint election or a retroactive election under sec_1_338_i_-1 was made company x's failure_to_file the stand alone form 8023-a election and old target company’s failure to attach a copy of it to the old target company’s final return together much less failure to meet other requirements constitute a failure to substantially comply with the requirements of making the instant election the instructions to the form 8023-a require that a disclosure be made as to the consideration paid for the target stock and the liabilities of the target stock on the acquisition_date the form 8023-a which was signed by both buyer company x and seller shareholders of old target company was attached to company x' s return and included this information providing such information is a material requirement for securing the election since it should serve to preclude the buyer and seller from asserting differing purchase prices with regard to the gain realized from the deemed sale of the assets and with regard to the cost_basis for the assets deemed acquired the failure_to_file the form 8023-a with the service_center for the tax returns that were to include the deemed sale gain the final 1120s return for old target company and or its shareholders along with the failure to attach the form 8023-a to old target company’s final s_corporation return served to limit the service's ability to discover this purchase_price discrepancy the form 8023-a attached to company x’s return is presumably insufficient to focus the service on the seller's returns it appears that the only requirements performed correctly was that company x attached form 8023-a to its return and one of the individuals reported a deemed sale of assets although that individual shareholder understated the gain almost no other requirement was met therefore the parties’ actions did not rise to the level of substantial compliance this is not a situation where the service can as it frequently does overlook some minor procedural error and thus validate actions where there was substantial compliance what happened here was almost a complete disregard of complying with the joint election and retroactive election requirements case development hazards and other considerations a a court may sympathize with company x’s argument that it substantially complied with the requirements for making the election and therefore a valid retroactive election was made as discussed above the forms 8023-a were completed and signed by both the purchasing_corporation as well as old target company’s shareholders it was irrevocable at that time and company x could arguably be estopped from denying there was a valid sec_338 joint election company x can argue that the service was given an unequivocal election by receiving a jointly executed form 8023-a as an attachment to purchaser’s tax_return depending on the facts and circumstances for various taxpayers the service will take the position that by attaching a copy of the election to the purchaser’s tax_return and sending it to the irs irrespective of the failure to complete the various other requirements imposed by the regulations and form instructions a taxpayer made a valid irrevocable sec_338 joint election the service frequently takes the position asserting that taxpayers are bound by filing a joint election in the absence of revocation where other minor procedural aspects of making a valid election are omitted situations where the service wanted to hold taxpayers to its decision to make a valid election despite minor procedural errors can be readily distinguished from the instant case yet taxpayers may be successful in arguing to a court that despite not meeting many of the required procedural elements of an election a valid election was made b a court may believe that a form 8023-a attached to the buyer's return should be sufficient for the service to discover the lower purchase_price used by old target company on its return and on the individual tax returns filed by old target company’s shareholders a court may well conclude this given that such form 8023-a discloses the name and address of the target_corporation old target company and the name and address of the shareholders the selling shareholder signing on behalf of the old target company a court may also not be impressed with an argument that the form 8023-a which did reach a service_center went to the wrong service_center c a court might be sympathetic to company x’s argument that it is not responsible for the reporting requirements of old target company company x paid an extra dollar_figurez to have this election made in an arm’s length transaction to make certain a valid joint sec_338 election was properly consummated company x also initiated assisted in completing obtained the s_corporation shareholder’s signatures and attached the form 8023-a to company x’s form_1120 return also company x was unaware that shareholder b used figures on the form 8023-a that differed from those used on his form_1040 or on old target company’s final form_1120s d the service can counter that no stand alone election was ever filed and was never properly sent to the appropriate service_center according to the form 8023-a instructions the stand alone election should not have been attached to the company x form_1120 and sent to the company x service_center instead form 8023-a should have been sent to where the federal_income_tax return that includes the deemed sale gain is or will be filed ie where the target and or the s_corporation shareholders file their returns or depending on whether the form_8023 instructions were followed to the district_director attention chief of examination where company x filed its form_1120 neither of which were done e also company x can assail our position that in order to make an unequivocal joint sec_338 election a copy of the form 8023-a has to be attached to the old target the form_8023 instructions revised as of september state that a copy of form_8023 must be attached to the final income_tax return of the old target to the first income_tax return of the new target and to the income_tax return of the purchasing_corporation for its tax_year that includes the acquisition_date but failure to do so will not invalidate a sec_338 election this provision in the instructions precludes a taxpayer from arguing that it had an invalid election merely because the form_8023 was not attached to the old target’s return hence taxpayers can argue that this provision demonstrates that attaching copies of the election to all required corporate filings is not necessarily a prerequisite to an unequivocal election where the joint election was timely filed therefore the instructions to form_8023 revised as of date arguably counters the service position that including copies of form_8023 to all of the returns for the targets and the purchasing_corporation is crucial for a valid unequivocal election the simple rebuttal is that this provision assumes that the stand alone joint election was filed and thus the provision only concludes that a failure to attach the election to any of the returns will not serve to invalidate a sec_338 election further in rebuttal to the taxpayer’s potential position it appears that the form_8023 revised as of september only states that a sec_338 election is not necessarily invalidated by merely not attaching a form_8023 to the target’s return the instructions do not state that this rule is necessarily applicable for a sec_338 election which unlike a sec_338 election requires a joint election there is significantly less risk of consequential harm to the service where the form 8023-a is not attached to the old target’s return in a sec_338 election in a sec_338 election the purchasing_corporation alone makes the election and bears the impact of any consequences of the election in comparison failure to attach the form_8023 to the old target in a sec_338 election seriously impedes the government’s ability to recognize when a valid sec_338 joint election has been made such as in this case more important the stand alone election was never made since form 8023-a as a stand alone document or as an attachment was never sent to the service_center where the federal_income_tax return that includes the deemed sale gain was filed ie where the target and or s_corporation shareholders file their returns under the facts as we know them the election form 8023-a was merely attached to the company x return the company x return according to the revenue_agent is a voluminous document a small d page attachment to a voluminous filing is much more difficult to discover than a direct filing at the correct service_center if you have any further questions please call by steven j hankin branch chief cc dom fs corp
